DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group II (claims 11-20) in the reply filed on 04/20/2022 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/08/2020 and 10/28/2021 have been considered by the examiner.

Claim Interpretation
	The claimed system (e.g. apparatus) contains functional language (“configured to” or “configured for”). A claim term is functional when it recites a feature "by what it does rather than by what it is" [MPEP 217.05(g)].“While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function." A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US Patent No. 5,501,874).


    PNG
    media_image1.png
    587
    529
    media_image1.png
    Greyscale
	In regard to claim 11, Yamamoto et al. disclose a system [Fig. 3] for coating a fertilizer material (e.g. granular material is fertilizer) [Column 3, line 45] with a polymer coating material (e.g. polymeric material) [Column 3, lines 39-41] and an organic solvent [Column 3, lines 46-48], the system comprising:
a coating apparatus [Fig. 3] having: 
a coating container defining an interior volume (e.g. drum 2) [Column 4, line 41] configured to receive the fertilizer material (e.g. a granular material falling from an upper portion is introduced into a draft 6 in the coating apparatus) [Column 4, lines 1-4];
a plurality of paddles disposed within the interior volume (e.g. lifts 3 protruding from the inner circumferential surface of the drum), the paddles being rotatable relative to the coating container (e.g. rotating drum) [Column 4, lines 40-45];
one or more sprayers (e.g. spray nozzles 7) coupled to the coating container and configured to spray into the interior volume [Column 4, lines 47-49] a solution comprising the polymer coating material and the organic solvent (e.g. the coating solution) [Column 4, line 48] [Column 3, lines 58-64]; and
a sweep gas (e.g. drying gas) inlet (1A) and a sweep gas outlet (1B), each in fluid communication with the interior volume (e.g. the supplied drying gas is allowed to pass substantially linearly from lower to upper portions upwardly in the drum) [Column 4, lines 39-56]; and
a condenser in fluid communication with the sweep gas outlet of the coating container and configured to remove solvent from a sweep gas that exits the interior volume (e.g. the exhaust gas is supplied to and cooled by a heat exchanger 107 to condense the solvent vapor contained in the gas) [Column 10, lines 49-54].

In regard to claim 12, Yamamoto et al. disclose wherein the system is configured for coating a fertilizer material in a batch process (e.g. batchwise) [Column 7, lines 64-63]. 

	In regard to claim 13, Yamamoto et al. disclose a system configured to pass the sweep gas (e.g. drying gas) through the coating apparatus opposite a flow of the fertilizer material (e.g. granular material) [Column 5, line 65 – Column 6, line 2]. The system is configured to coat and discharge a fertilizer (e.g. granular) material in a continuous process (e.g. conveyor is inserted continuously feeding the granular material) [Column 7, line 55 – Column 8, line 5].

	In regard to claim 14, Yamamoto et al. disclose a system configured for coating a granular fertilizer material [Column 3, lines 30-32]. While the reference does not explicitly disclose a fertilizer material comprising urea, urea is widely used in agricultural industry in granular form and therefore Yamamoto’s system is capable of coating granular urea. The recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

	In regard to claim 15, Yamamoto et al. disclose wherein the system is configured for spraying an organic solvent that is for example, halogenated hydrocarbon such as perchloroethylene, dichlorobenzene and trichloroethylene and aromatic hydrocarbon such as benzene, toluene and xylene [Column 3, lines 50-55].

	In regard to claim 16, Yamamoto et al. disclose wherein the system is configured for coating a particulate (e.g. granular) fertilizer material [Column 3, lines 30-35].

	In regard to claim 17, Yamamoto et al. disclose wherein the system is configured for moving a sweep gas (e.g. drying gas) comprising inert gas such as air or nitrogen gas [Column 3, lines 55-56].

	In regard to claim 18, Yamamoto et al. disclose wherein the coating apparatus is configured to contact the interior volume of the coating container with heat from a heat source comprising a heated sweep gas (e.g. heated drying gas) [Column 8, lines 46-56] to evaporate at least a portion of the organic solvent from the fertilizer material [Column 10, lines 24-29].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US Patent No. 5,501,874) as applied to claim 11 above, and further in view of Balduf et al. (US Patent Publication No. 2014/0187817 A1).

In regard to claim 19, Yamamoto et al. disclose a condenser in fluid communication with the sweep gas outlet of the coating container and configured to remove solvent from a sweep gas that exits the interior volume (e.g. the exhaust gas is supplied to and cooled by a heat exchanger 107 to condense the solvent vapor contained in the gas) [Column 10, lines 49-54]. However, the reference does not explicitly disclose a condenser configured to contact the sweep gas with an aqueous liquid comprising 50% wt/wt or more water to condense evaporated solvent from the sweep gas into the aqueous liquid and produce a solvent-enriched aqueous solution and/or an aqueous-enriched solvent solution.
Balduf et al. is directed to cooling and condensing gas phase products. Suitable methods of condensing may include employing a heat exchanger or by quenching (e.g. spraying the gas phase with a liquid, for example with water) [Paragraph 0025]. Organic solvents such as toluene or xylene (e.g. the organic solvents disclosed by Yamamoto Column 3, lines 50-55) have low vapour pressure under quenching conditions [Paragraph 0025]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a condensing step by contacting Yamamoto’s sweep gas (e.g. drying gas) with water to form an aqueous solution via quenching. One of ordinary skill in the art would have been motivated to choose from indirect heat exchange or direct heat exchange (e.g. water quenching) to recover solvent. Both direct quench, wherein a fluid material is introduced directly into the effluent stream, and indirect quench, wherein, heat exchange is performed by heat transfer through the walls separating the hot and cold side of a condenser are common and well-known techniques, with direct condensation using a quench liquid being the more efficient and quicker method to form a condensate. The apparatus made obvious by the prior art references is capable of forming a 50% wt/wt aqueous liquid when water is used as the quench liquid.

	In regard to claim 20, Yamamoto et al. disclose:
	wherein the system is configured for coating a granular fertilizer material [Column 3, lines 30-32], with Yamamoto’s system being capable of coating granular urea, in a continuous process (e.g. conveyor is inserted continuously feeding the granular material) [Column 7, line 55 – Column 8, line 5];
	wherein the system is configured to pass the sweep gas (e.g. drying gas) through the coating apparatus opposite a flow of the fertilizer material (e.g. granular material) [Column 5, line 65 – Column 6, line 2];
	wherein the coating apparatus is configured to contact the interior volume of the coating container with heat from a heat source comprising a heated sweep gas (e.g. heated drying gas) [Column 8, lines 46-56] to evaporate at least a portion of the organic solvent from the fertilizer material [Column 10, lines 24-29];
wherein the condenser is in fluid communication with the sweep gas outlet of the coating container and configured to remove solvent from a sweep gas that exits the interior volume (e.g. the exhaust gas is supplied to and cooled by a heat exchanger 107 to condense the solvent vapor contained in the gas) [Column 10, lines 49-54]. 

Yamamoto does not explicitly disclose a condenser configured to contact the sweep gas with an aqueous liquid comprising 50% wt/wt or more water to condense evaporated solvent from the sweep gas into the aqueous liquid and produce a solvent-enriched aqueous solution and/or an aqueous-enriched solvent solution.

Balduf et al. is directed to cooling and condensing gas phase products. Suitable methods of condensing may include employing a heat exchanger or by quenching (e.g. spraying the gas phase with a liquid, for example with water) [Paragraph 0025]. Organic solvents such as toluene or xylene (e.g. the organic solvents disclosed by Yamamoto Column 3, lines 50-55) have low vapour pressure under quenching conditions [Paragraph 0025]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a condensing step by contacting Yamamoto’s sweep gas (e.g. drying gas) with water to form an aqueous solution via quenching. One of ordinary skill in the art would have been motivated to choose from indirect heat exchange or direct heat exchange (e.g. water quenching) to recover solvent. Both direct quench, wherein a fluid material is introduced directly into the effluent stream, and indirect quench, wherein, heat exchange is performed by heat transfer through the walls separating the hot and cold side of a condenser are common and well-known techniques, with direct condensation using a quench liquid being the more efficient and quicker method to form a condensate. The apparatus made obvious by the prior art references is capable of forming a 50% wt/wt aqueous liquid when water is used as the quench liquid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        June 2, 2022